DUNBAR, Senior Judge
(concurring):
The question in this case appears to be whether the apprehension of appellant which gave rise to the search was justified or whether it was simply instituted as a measure to sanction a search which otherwise could not have taken place.
The Fourth Amendment to the Constitution forbids unreasonable searches and seizures and this provision is construed liberally to safeguard the right of the citizen to privacy. United States v. Ball, 8 U.S.C.M.A. 25, 23 C.M.R. 249 (1957).
The evidence would seem to indicate that there were no compelling facts or circumstances, at least in the eyes of the investigators, at the outset of the investigation justifying apprehension and search of the appellant, otherwise such procedure would have been put into effect much earlier. True, the appellant, along with another person, was a “suspect.” Yet no consideration was given to placing either “suspect” under apprehension during the early stages of the investigation. It was only after appellant refused to consent to a second consent search of his person that the necessity for apprehension seems to have entered the picture. By that time the investigation had been turned over to a second investigating agency.
I would conclude, therefore, that the procedure of lawful apprehension was exploited and used in this case as a legal vehicle to justify the investigator’s reconnoitering into an otherwise prohibited area, i. e., a search of the person of the appellant.
It is a fairly well accepted principle that the primary purpose of allowing the search of a person lawfully apprehended or arrested is for the protection of the apprehending officer. Obviously, this was not the purpose of the apprehension in this case. The purpose here was to search for the fruits of a crime.
This is a difficult case, particularly since the facts show appellant to be guilty of the offense charged. Nonetheless, I believe the courts must strictly enforce the rules and procedures relating to search and seizure. As stated in Ball, supra, the Fourth Amendment must be interpreted liberally to safeguard the right of the citizen to privacy. If the courts do not require rigorous compliance with the procedures relating to search and seizure, they have no reason to expect compliance by law enforcement personnel.